Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 21 appears to be a duplicate of claim 2 and therefore it is not clear what further limitations applicant intends to encompass with such language.
     In claim 27, paragraphs (ii) and (iii) appears to be duplicative and therefore it is not clear what different limitations applicant intends to recite in paragraph (iii).
     Claims 28 and 29 recite limitations to a cleated shoe and provide no further limitations to the shoe cover which is what is positively recited and therefore it is not clear what further limitations to the shoe cover are intended to be encompassed.
     In claim 28 the terms “soccer shoe, a football shoe, …” recite intended uses of footwear and it is not clear what specific structural limitations are intended to be encompassed by these terms.  There is no clear definition of what elements are required by footwear defined by their intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 21-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonor (5600901) in view of Stucke (6860038).
     Leonor shows a shoe cover comprising a sole (14), a first cover (12a), a second cover (12b), a first fastener at the heel region (21 and 22), and a second fastener at a toe region (17, 19,or see column 3 lines 10-12) substantially as claimed except for a shoe insert.  Stucke teaches providing a removably attached (see column 4 lines 34-40) shoe insert (20) with a cavity pattern (see column 4 lines 34-40) and a sole insert casing (30).  It would have been obvious to provide a shoe insert as taught by Stucke in the shoe cover of Leonor to allow the shoe cover to receive a cleats shoe without damaging the inside of the shoe cover and to prevent the cleats from moving within the shoe cover.
     In reference to claims 2, 22, and 33 see Stucke column 4 lines 34-40.
     In reference to claim 9, see column 1 lines 1-10 which discusses a pair of shoes which inherently encompass a right shoe and a left shoe.
     In reference to claims 23-25, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

     In reference to claims 28 and 29, the shoe cover of Leonor as modified above is clearly and inherently capable of being used with footwear of any kind.

     Allowable Subject Matter
Claims 31, 32, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, and 21-37 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 /MARIE D BAYS/ Primary Examiner, Art Unit 3732